Exhibit 10.1

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO THE LEASE AGREEMENT (“First Amendment”) is entered into
as of the 23rd day of March, 2010, by and between ProLogis, a Maryland real
estate investment trust (“Landlord”) and Volterra Semiconductor Corporation, a
Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of May 9, 2007, pursuant to which Landlord leased to Tenant certain premises
located at 47451 Fremont Boulevard, Fremont California 94538 consisting of
approximately 14,289 rentable square feet (such lease, as heretofore and
hereafter modified, being herein referred to as the “Lease”).

WHEREAS, Tenant desires to expand the Premises by approximately 16,111 square
feet, as more fully described on the attached Exhibit A (the “Expansion
Premises”) located at 47451 Fremont Boulevard, Fremont, California 94538, in the
Bayside Corporate Center (the “Project”), Building 2 (the “Building”); and,

WHEREAS, Landlord and Tenant desire to modify the term of the Lease on the terms
and conditions set forth below.

NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Landlord and Tenant agree as follows:

1. Tenant has exercised its right to cancel the expansion option as per the
terms of Addendum 7, paragraph (g). Tenant shall no longer be responsible for
additional rent as per the terms of Addendum 7, paragraph (f), effective
December 9, 2009. All other rights to expand under the expansion options of
Addendum 7 are hereby deemed null and void and of no further force or effect.

2. Tenant has exercised its right of first refusal as per the terms of Addendum
8 and accepted the offered space effective February 3, 2010. All other rights of
first refusal under Addendum 8 are hereby deemed null and void and of no further
force or effect.

3. Effective March 1, 2010, (the “Effective Date”), the Premises shall be hereby
expanded to include the Expansion Premises, so that the Premises as described in
the Lease shall be revised to reflect a total square footage of approximately
30,400 rentable square feet.

4. As of the Effective Date, Tenant’s Proportionate Share of the Building shall
be 100.00%, and Tenant’s Proportionate Share of the Project shall be
9.77%.Tenant shall have the non-exclusive use to 106 parking spaces at the
Project on an unreserved basis.

5. The Lease Term is extended for Twenty-Eight (28) months (for the original
Lease Premises) and the Lease Term for the Expansion Premises is Sixty
(60) months, such that the Lease for the entire 30,400 rentable square feet
Premises shall terminate on the 28th day of February, 2015 (“First Extension
Term”). All of the terms and conditions of the Lease shall remain in full force
and effect during such First Extension Term except as provided in this
Amendment.

6. The Monthly Base Rent due and payable under this Lease is hereby amended and
shall be as following through the First Extension Term:

 

Period

       

Monthly

Base Rent

March 1, 2010    to    April 30, 2010      $   10,002.30 May 1, 2010    to   
February 28, 2011      $ 19,507.79 March 1, 2011    to    April 30, 2011      $
19,793.57 May 1, 2011    to    February 29, 2012      $ 20,276.90 March 1, 2012
   to    April 30, 2012      $ 20,562.68 May 1, 2012    to    February 28, 2013
     $ 20,884.90 March 1, 2013    to    April 30, 2013      $ 21,170.68
May 1, 2013    to    February 28, 2014      $ 21,654.01 March 1, 2014    to   
April 30, 2014      $ 21,939.79 May 1, 2014    to    February 28, 2015      $
22,262.01



--------------------------------------------------------------------------------

7. The estimated Operating Expenses for Premises as amended by this First
Amendment shall be as follows:

 

 

Initial Estimated Monthly Operating Expense Payments: (estimates only and
subject to adjustment to actual costs and expenses according to the provisions
of this Lease)

          

1.      Common Area Charges:

   $   1,464.64    

2.      Taxes:

   $ 4,780.92    

3.      Insurance:

   $ 443.33    

4.      Management Fee:

   $ 785.90

8. Tenant Improvements Allowance:

(a) Using the TI Allowance (defined below), certain improvements shall be made
to the Expansion Premises. At Tenant’s election, these improvements shall either
be made by Landlord pursuant to Section 8(b) below, or the improvements shall be
made by Tenant pursuant to Section 8(c) below. Landlord shall contribute up to a
maximum amount of $220,720.70 (the “TI Allowance”) toward tenant improvements to
be made to the Expansion Premises (the “Expansion Improvements”). Landlord shall
be under no obligation to pay for any Expansion Improvements in excess of the TI
Allowance. Further, such TI Allowance shall only be available for Tenant’s use
through February 29, 2012, and Tenant hereby waives any and all rights to any
unused portion of the TI Allowance remaining as of March 1, 2012. Tenant shall
pay for the cost of the Expansion Improvements in excess of the TI Allowance.
The Expansion Improvements shall be constructed in accordance with final plans
to be submitted by Tenant and reviewed and approved by Landlord (the “Final
Plans”) in accordance with the provisions of Section 12 of the Lease
(Tenant-Made Alterations and Trade Fixtures). The failure of Tenant to take
possession of or to occupy the Expansion Premises shall not serve to relieve
Tenant of obligations arising pursuant to this First Amendment.

(b) If Tenant elects to have Landlord construct the Expansion Improvements in
accordance with Section 8(a) above, then the following shall be applicable:

 

  i. If the cost of the Expansion Improvements is estimated to exceed the TI
Allowance, fifty percent (50%) of such estimated overage shall be paid by Tenant
before Landlord begins construction and a final adjusting payment of the balance
based upon the actual costs of the Expansion Improvements shall be made when the
Expansion Improvements are complete. After Landlord and Tenant mutually approve
the Final Plans and Tenant elects to have Landlord construct the Expansion
Improvements, Landlord shall competitively bid the Expansion Improvements with
three (3) general contractors and submit to Tenant an estimate of the costs
associated with the Expansion Improvements (the “Construction Costs”). Upon
approval by Tenant of the Construction Costs, not to be unreasonably withheld,
conditioned or delayed, Landlord shall proceed with and complete the
construction of the Expansion Improvements. If Tenant does not approve the
Construction Costs, Tenant shall so advise Landlord in writing and Landlord
shall determine whether changes can be made to the Final Plans and Construction
Costs in a reasonable and feasible manner.

 

  ii. Subject to applicable ordinances and building codes governing Tenant’s
right to occupy or perform in the Expansion Premises, Tenant shall be allowed to
install its tenant improvements, machinery, equipment, fixtures, or other
property on the Expansion Premises during the final stages of completion of
construction provided that Tenant does not thereby interfere with the completion
of construction or cause any labor dispute as a result of such installations,
and provided further that Tenant does hereby agree to indemnify, defend, and
hold Landlord harmless from any loss or damage to such property, and all
liability, loss, or damage arising from any injury to the Expansion Improvements
or the property of Landlord, its contractors, subcontractors, or materialmen,
and any death or personal injury to any person or persons arising out of such
installations, unless any such loss, damage, liability, death, or personal
injury was caused by Landlord’s negligence. Any such occupancy or performance in
the Expansion Premises shall be in accordance with the provisions governing
Tenant-Made Alterations and Trade Fixtures in the Lease, and shall be subject to
Tenant providing to Landlord satisfactory evidence of insurance for personal
injury and property damage related to such installations and satisfactory
payment arrangements with respect to installations permitted hereunder. Delay in
putting Tenant in possession of the Expansion Premises shall not serve to extend
the term of this Lease or to make Landlord liable for any damages arising
therefrom.



--------------------------------------------------------------------------------

(c) If Tenant elects to construct the Expansion Improvements in accordance with
Section 8(a) above, then the following shall be applicable:

 

  i. Landlord shall have no obligation to construct or pay for the construction
of the Expansion Improvements. The Expansion Improvements shall be constructed
by Tenant, at Tenant’s sole cost and expense, in accordance with the Final
Plans. However, Landlord shall provide the TI Allowance in accordance with this
Section 8(a). Landlord’s payment of the TI Allowance to Tenant, or such portion
thereof as Tenant may be entitled to, shall be made within thirty (30) days
after each and all of the following conditions shall have been satisfied:
(i) reasonable evidence that the Expansion Improvements have been substantially
completed in accordance with the Final Plans; (ii) reasonable evidence that no
mechanic’s liens, charges or orders have been filed against Landlord, the
Premises or the Project by any contractors, suppliers, subcontractors, or
materialmen furnishing labor, supplies or materials in the construction or
installation of the Expansion Improvements (or if any such liens, charges or
orders have been filed, Tenant has discharged or bonded over the same); (iii) an
appropriate certificate of occupancy for the Expansion Premises; and (iv) there
shall not exist an Event of Default under the provisions of the Lease. If
Landlord claims any credits against the TI Allowance for any costs paid directly
by Landlord to third parties, Landlord shall provide Tenant with evidence of
payment of such costs. Landlord represents that as of the date of this
Amendment, it is not aware of, does not owe or has paid any such costs paid
directly by Landlord to third parties that would be credited against the TI
Allowance.

9. Right of First Offer:

(a) “Offered Space” shall mean collectively the following, as shown on Exhibit
B:

 

  1. Approximately 36,300 square feet located at 47661 Fremont Boulevard,
Fremont, California (the “47661 Space”).

 

  2. Approximately 37,266 square feet located at 47669 Fremont Boulevard,
Fremont, California (the “47669 Space”).

(b) Provided that as of the date of the giving of Landlord’s Notice, (x) Tenant
is the Tenant originally named herein or any assignee of a Permitted Transfer
(as defined in the Lease), (y) Tenant and/or any transferee of a Permitted
Transfer actually occupies all of the Premises originally demised under this
Lease, and (z) no Event of Default under this Lease or Tenant’s lease at 47467
Fremont Boulevard, Fremont, California (the “47467 Lease”) or event which but
for the passage of time in the giving of notice, or both, would constitute an
Event of Default under this Lease or the 47467 Lease has occurred and is
continuing, if at any time during the Lease Term any lease for any portion of
the Offered Space shall expire, then Landlord, before offering such Offered
Space to anyone, other than the tenant then occupying such space (or its
affiliates), shall offer to Tenant the right to include the Offered Space within
the Premises on the same terms and conditions upon which Landlord intends to
offer the Offered Space for lease.

(c) Such offer shall be made by Landlord to Tenant in a written notice
(hereinafter called the “First Offer Notice”) which offer shall designate the
space being offered and shall specify the terms which Landlord intends to offer
with respect to any such Offered Space. Tenant may accept the offer set forth in
the First Offer Notice by delivering to Landlord an unconditional acceptance
(hereinafter called “Tenant’s Notice”) of such offer within 5 business days
after delivery by Landlord of the First Offer Notice to Tenant. Time shall be of
the essence with respect to the giving of Tenant’s Notice. If Tenant does not
accept (or fails to timely accept) an offer made by Landlord pursuant to the
provisions of this Amendment or the 47467 Lease with respect to the Offered
Space designated in the First Offer Notice, Landlord shall be under no further
obligation with respect to such space by reason of this Amendment.

(d) Tenant must accept all Offered Space offered by Landlord at any one time if
it desires to accept any of such Offered Space; provided, however, if the
Offered Space includes both the 47661 Space and the 47669 Space, Tenant shall
have the right and may elect to accept only one of those two spaces, either the
entire 47661 Space or the entire 47669 Space, and Tenant may not exercise its
right with respect to only part of such space.

(e) If Tenant at any time declines the 47661 Space, or the 47669 Space, or both,
offered by Landlord pursuant to this Lease or the 47467 Lease, Tenant shall be
deemed to have irrevocably waived all further rights to such specific Offered
Space in that specific building, and Landlord shall be free to lease the Offered
Space to third parties including on terms which may be less favorable to
Landlord, but at rental rates that are at least 90% of the rental rate offered
to Tenant. If Landlord desires to offer the Offered Space to the market at
rental rates that are less than 90% of the rental rate previously offered to
Tenant, then Landlord shall resubmit such Offered Space to Tenant in accordance
with the terms of Section 9(c) above.

(f) Additionally, (i) in the event that less than all of the Offered Space is
available at the time the available portion of the Offered Space is offered to
Tenant in accordance with this Right of First Offer and (ii) Tenant accepts such
offer set forth in the First Offer Notice, then Tenant shall have the further
right to any additional Offered Space that later becomes available in that
building.

(g) Notwithstanding anything contained herein to the contrary, Tenant agrees and
understands that Tenant’s Right of First Offer shall not be effective and shall
terminate effective immediately upon any of the following transactions taking
place (each an “Terminating Event”): (a) the Building and the Offered Space are
not



--------------------------------------------------------------------------------

both owned in fee by ProLogis, a Maryland real estate investment trust; or
(b) any mortgage holder or lien holder has taken possession of the Building or
the Offered Space as a result of a foreclosure or deed-in-lieu of foreclosure.
Tenant agrees and understands that in the event of an Terminating Event, this
Right of First Offer shall be automatically deemed null and void and of no
further force or effect upon such event or transaction.

10. Except as modified herein, the Lease, and all of the terms and conditions
thereof, shall remain in full force and effect.

11. Any obligation or liability whatsoever of ProLogis, a Maryland real estate
investment trust, which may arise at any time under the Lease or this First
Amendment or any obligation or liability which may be incurred by it pursuant to
any other instrument, transaction or undertaking contemplated hereby, shall not
be personally binding upon, nor shall resort for the enforcement thereof be had
to the property of, its trustees, directors, shareholders, officers, employees,
or agents regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.

IN WITNESS WHEREOF, the parties hereto have signed this First Amendment to Lease
Agreement as of the day and year first above written.

 

TENANT:     LANDLORD: Volterra Semiconductor Corporation, a Delaware corporation
    ProLogis, a Maryland real estate investment trust By:  

/s/    Mike Burns

    By:  

/s/    W. Scott Lamson

Name:   Mike Burns     Name:   W. Scott Lamson Title:   Vice President and Chief
Financial Officer     Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit A

Premises

47451 Fremont Boulevard

Fremont California 94538

Approximately 30,400 square feet

LOGO [g18063g70y34.jpg]



--------------------------------------------------------------------------------

Exhibit B

Right of First Offer

Offered Space

LOGO [g18063g11g45.jpg]